       Case 19-62357                Doc 8           Filed 11/09/19 Entered 11/10/19 00:53:01                         Desc Imaged
                                                    Certificate of Notice Page 1 of 3

Information to identify the case:
Debtor 1              John T Osler                                                      Social Security number or ITIN        xxx−xx−7926
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Karen L Osler                                                     Social Security number or ITIN        xxx−xx−9290
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Western District of Virginia
                                                                                        Date case filed for chapter 7 11/7/19
Case number:          19−62357


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       John T Osler                                        Karen L Osler

2.      All other names used in the
        last 8 years

3.     Address                               30170 Church Street                                    30170 Church Street
                                             Temperanceville, VA 23442                              Temperanceville, VA 23442

4.     Debtor's attorney                     Larry L. Miller                                        Contact phone 434−974−9776
                                             Miller Law Group, PC
       Name and address                      Jordan Building
                                             485 Hillsdale Drive, Suite 341
                                             Charlottesville, VA 22901

5.     Bankruptcy trustee                    W Stephen Scott(80)                                    Contact phone (434) 227−5520
                                             PO Box 1312
       Name and address                      Charlottesville, VA 22902
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
      Case 19-62357                  Doc 8         Filed 11/09/19 Entered 11/10/19 00:53:01                                 Desc Imaged
                                                   Certificate of Notice Page 2 of 3

Debtor John T Osler and Karen L Osler                                                                                       Case number 19−62357


6. Bankruptcy clerk's office                      1101 Court St., Room 166                                    Hours open 8 a.m. − 4:30 p.m.
                                                  Lynchburg, VA 24504
    Documents in this case may be filed at this                                                               Contact phone (434) 845−0317
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                            Date: 11/7/19


7. Meeting of creditors                           December 2, 2019 at 11:00 AM                                Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              Courtroom 100, US Courthouse,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            255 West Main St.,
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.                                                     Charlottesville, VA 22902

                                                          *** Valid photo identification required ***


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 1/31/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
           Case 19-62357            Doc 8       Filed 11/09/19 Entered 11/10/19 00:53:01                        Desc Imaged
                                                Certificate of Notice Page 3 of 3

                                               United States Bankruptcy Court
                                               Western District of Virginia
In re:                                                                                                     Case No. 19-62357-rbc
John T Osler                                                                                               Chapter 7
Karen L Osler
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0423-6                  User: admin                        Page 1 of 1                          Date Rcvd: Nov 07, 2019
                                      Form ID: 309A                      Total Noticed: 21


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 09, 2019.
db/jdb         +John T Osler,    Karen L Osler,   30170 Church Street,     Temperanceville, VA 23442-2459
tr             +W Stephen Scott(80),    PO Box 1312,   Charlottesville, VA 22902-1312
4834920        +Amerigas-5432,    470 James Madison Highway,    Culpeper, VA 22701-2322
4834921        +Brock and Scott, PLLC,    484 Viking Drive,    Suite 203,    Virginia Beach, VA 23452-7321
4834922        +Cbna,   Attn: Centralized Bankruptcy,     Po Box 790034,    St Louis, MO 63179-0034
4834925        +David & Patricia Burgess,    33290 Hickman Farm Lane,     Wallops Island, VA 23337-2136
4834930        +Mr. Cooper,    8950 Cypress Waters Blvd.,    Coppell, TX 75019-4620
4834931        +Nissan Auto Finance,    P.O. Box 660360,    Dallas, TX 75266-0360
4834932         Shop Your Way Mastercard,    PO Box 78024,    Phoenix, AZ 85062-8024
4834935        +UVA Community CU,    Attn: Bankruptcy,    3300 Berkmar Dr,    Charlottesville, VA 22901-1491

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: larry@millerlawgrouppc.com Nov 07 2019 22:14:40       Larry L. Miller,
                 Miller Law Group, PC,    Jordan Building,    485 Hillsdale Drive, Suite 341,
                 Charlottesville, VA 22901
ust            +E-mail/Text: ustpregion04.rn.ecf@usdoj.gov Nov 07 2019 22:15:14       USTrustee,
                 Office of the United States Trustee,    210 First Street, Suite 505,     Roanoke, VA 24011-1620
4834924         E-mail/Text: ddejarnette@culpepercounty.gov Nov 07 2019 22:15:18        Culpeper County Treasurer,
                 P.O. Box 1447,    Culpeper, VA 22701
4834923        +EDI: CITICORP.COM Nov 08 2019 03:13:00      Citibank North America,
                 Attn: Recovery/Centralized Bankruptcy,    Po Box 790034,    St Louis, MO 63179-0034
4834926         E-mail/Text: WILLIAMSCM@fauquierhealth.org Nov 07 2019 22:14:40       Fauquier Hospital,
                 500 Hospital Dr,    Warrenton, VA 20186-3027
4834928         EDI: IRS.COM Nov 08 2019 03:13:00      Internal Revenue Service,    Insolvency Unit,
                 400 N 8th St Ste 76,    Richmond, VA 23219-4836
4834929         E-mail/Text: cu.collections@marketusafcu.com Nov 07 2019 22:15:11        Market Usa Federal Cu,
                 Attn: Bankruptcy Dept,     8871 Gorman Rd Ste 100,    Laurel, MD 20723
4834933        +E-mail/Text: tfbsecurity@fauquierbank.com Nov 07 2019 22:15:12       The Fauquier Bank,
                 P.O. Box 561,    Warrenton, VA 20188-0561
4834934        +E-mail/Text: bankruptcy@trinityfs.com Nov 07 2019 22:15:16       Trinity Financial Services,
                 2618 San Miguel Drive,    Suite 303,   Newport Beach, CA 92660-5437
4834936         E-mail/Text: bkr@taxva.com Nov 07 2019 22:15:17       Virginia Department of Taxation,
                 Bankruptcy Unit,    PO Box 2156,   Richmond, VA 23218-2156
4834937        +EDI: WFFC.COM Nov 08 2019 03:13:00      Wells Fargo Bank,    Attn: Bankruptcy,    Po Box 10438,
                 Des Moines, IA 50306-0438
                                                                                               TOTAL: 11

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
4834927*          Internal Revenue Service,   PO Box 7346,   Philadelphia, PA 19101-7346
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 09, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 7, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
